DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and thus are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim 
Such claim limitation(s) is/are: 
“the baking oven comprises a first lower heating element holder (14) on which a lower heating element (6) is releasably connected to the machine frame (1) via a guiding device (15)” in independent claim 29 and dependent claims 31 and 32, the term “guiding device” is further recited without sufficient structure. However, in dependent claim 30 the term is given sufficient structure as being “configured as a drawer”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification found the corresponding structure of “configured as a drawer” [Page 4]. 
“wherein the guiding device (15) has at least one guiding rail (16) and at least one guiding element (17) which is movable along the guiding rail (16)” in independent claim 29 and dependent claims 30 and 32, the term “guiding element” is further recited without sufficient structure. However, in dependent claim 31 the term is given sufficient structure as being “configured as rotatably mounted rollers”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
Claim 1 recites the term “heating element holder”. While this term is somewhat vague, due to the necessity of such a device to maintain a location of a heating element in the invention, the applicant’s definition of the term to mean “a part of the baking oven which is configured for receiving or holding a heating element” [Page 9] is accepted.

Claims 19-20 and 23recites the term “or”. The term "or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 34 recite the limitation " the guiding device".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claims will be interpreted to be dependent upon claim 29 where the term “guiding device” is introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart (WO 2014111511 A1), in view of Backus (US 20040144260 A1).
Regarding claim 16, Reinhart teaches a baking oven for producing baked edible products [Figures 1a and 2a], comprising: multiple baking tongs (3) [baking tongs 2] which are provided in an elongated machine frame (1) [Figures 1a and 2a; upper oven chamber cover 14 and loading and unloading station 4] along an endless conveyor (2) [endless conveyor 1], can be opened and closed [Paragraph 117; folding device for each baking tong for opening and closing the baking tongs], are arranged in series and one after the other [Figures 6 and 7] proceed through a baking mass application area for applying a baking mass to an opened baking tong (3) [Paragraph 51; dough loading device 5 fills baking tong with filling mass], a closing area for closing the baking tongs (3) [Paragraph 56; baking tongs are firmly closed], a baking chamber [baking chamber 3] for baking the baked products in the closed baking tongs (3) [Paragraph 56; baking takes place in baking chamber after tongs are closed], in which at least one heating arrangement (5) [Figure 3a; plurality of heaters 16] is provided for heating the baking tongs (3) [Figure 3b; baking tongs 2] located inside the baking chamber (4) [Figure 1A; baking chamber 3], 
Figure 3a shows an enlarged section along line III of Figure 1a which is cuts across the baking chamber 3 [Paragraph 40]. Paragraph 56 teaches that the baking process takes place in the baking 
an opening area for opening the baking tongs (3) [Paragraph 117; folding device for opening the baking tongs arranged in front of the product removal station], and a baked product removal area [Figure 1a; area where product removal device 7 is located] for removing the baked products from the opened baking tongs (3) [Figure 9 Paragraph 49; product removal device 7 removes the product 42],
Figure 9 shows open baking tongs 2 and the product removal device 7 removing product 42 from the opened baking tongs.
wherein the at least one heating arrangement (5) [Figure 3b; plurality of heaters 16] comprises at least one heatable or heated heating element (6) [heater 16] for supplying thermal energy to the baking chamber (4) [Paragraph 56],
Heater 16 which is characterized as a gas heater would be capable of supplying thermal energy to the baking chamber 3 given its location in Figure 3A inside of baking chamber 3.
the baking chamber (4) is surrounded by a housing (9) [Figure 3A; upper oven chamber cover 14 and side oven compartment cover],
Baking chamber 3 is surrounded by upper oven chamber cover 14 and side oven chamber covers 15.
Reinhart fails to teach:
at least one upper heating element holder (7) is provided on which the at least one heating element (6) is releasably connected to the machine frame (1) via a connection device (8), the housing (9) has an opening (11) in the area of the upper heating element holder (7) that is closed or can be closed by means of a removable lid (10), and the opening (11) is at least partly covered by the at least one heating element (6).  
Backus teaches a rotisserie oven, wherein:
at least one upper heating element holder (7) [hole 90 and latch hole 84 as well supports of Backus Annotated Figure 30] is provided on which the at least one heating element (6) [Figure 26; heat coil 30] is releasably connected to the machine frame (1) [oven cabinet 20] via a connection device (8) [Paragraph 261; latch control button 76, latch tab 80, and holes 84,90], 
Latch tab 80 is inserted through latch hole 84.
the housing (9) [Figure 25] has an opening (11) [hole 90] in the area of the upper heating element holder (7) [heat coil 30 of control box 22 is inserted into hole 90] that is closed or can be closed by means of a removable lid (10) [control box 22 acts as the removable lid], and the opening (11) [hole 90] is at least partly covered by the at least one heating element (6) [Paragraph 261; heating coil 30 is inserted into and maintained in hole 90 and thus is covered by the heating coil].  

    PNG
    media_image1.png
    430
    734
    media_image1.png
    Greyscale

Backus Annotated Figure 30; some of the heating element holders of preferred embodiment are indicated


While the heating element holders of Backus Annotated Figure 30 are not upper heating element holders. It would been obvious to one of ordinary skill in the art to also have those same heating element holders support the heat coils that exist out of sight directly next to the top of the cabinet 192. Figure 31 and Paragraph 298 do not indicate there being any difference between heat coils 188 and 190 other than location and having mere duplication of parts has no patentable significance unless a new and unexpected results is produced. MPEP 2144VI.B.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Reinhart to incorporate the teachings of Backus and substitute the heater with the safely detachable heat coils taught in Figures 30 and 31 of Backus. This would have been done to simplify cleanup as having a detachable heating element allows for safe cleaning (Backus Paragraph 14).

Regarding claim 17, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
the connection device (8) [latch control button 76, latch tab 80, and holes 84,90] comprises at least one support (12) [latch tab 80] connected to the machine frame [latch tab 80 is connected to oven cabinet 20 through latch hole 84] and vertically supports the at least one heating element (6) [heat coil 188 and 190].  
The latch control maintains the control box by preventing them from being released. Because the heating elements are connected to the machine frame, the latch control vertically support the heating elements.

Regarding claim 18, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
the connection device (8) [latch control button 76, latch tab 80, and holes 84,90] comprises at least one position centering means (13) [hole 90] for centering the position of the heating element (6) horizontally in relation to the machine frame (1) [Figures 30 and 31].  
The holes of which the heat coils 188 and 190 are inserted in Figures 30 and 31 [Paragraph 298] analogous with hole 90 clearly maintain the heat coils 188 and 190 in horizontally in relation to the cabinet 192. Paragraph 262 teaches that alignment and coupling is aided by engagement between heat coil and the hole they are intended to be inserted into.

Regarding claim 19, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
the at least one heating element (6) is arranged on the removable lid (10) or the removable lid (10) is at least partly formed by the at least one heating element (6) [Figures 30 and 31 Paragraph 298; at least partly formed by the at least one heating element].  
See claim interpretation for “or” above.
Paragraph 298 teaches that control box 186 has rigidly mounted heat coils 188 and 190.

Regarding claim 20, Reinhart as modified teaches the baking oven according to claim 19.
Backus further teaches:
the lid (10) [control box 186] is releasably connected to the machine frame (1) and/or the housing (9) via the connection device (8) [Paragraph 298; releasably connected to housing; control box 186 is detachable from cabinet 192].  


Regarding claim 21, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
a plurality of upper heating element holders (7) are provided [hole that heating coil 188 is inserted in and analogous upper heating element holders of Backus Annotated Figure 30], the housing (9) has at least one opening (11) in the area of the upper heating element holders (7) that is closed or can be closed by at least one removable lid (10) [Figure 31; hole that heating coil 188 is closed by control box 186].  

Regarding claim 22, Reinhart as modified teaches the baking oven according to claim 21.
Backus further teaches:
the at least one heating element (6) [heat coil 188] is connected or connectable to the machine frame (1) at one of the upper heating element holders (7) [hole that heating coil 188 is inserted in and analogous upper heating element holders of Backus Annotated Figure 30] via the connection device (8) [Paragraph 261; latch control button 76, latch tab 80, and holes 84,90].  
Paragraph 299 teaches that the engagement mechanism is the same for Figures 30 and 31 as for Figures 26-28. As such, the latch control maintains the control box by preventing them from being released. Because the heating elements are connected to the machine frame, the heating elements are connected and held in place at the upper heating element holders via the latch mechanism.

Regarding claim 23, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
the heating arrangement (5) [Figure 31] comprises a plurality of heating elements (6) [heat coil 188 and 190], a plurality of heating element holders (7, 14, 25, 26) [hole that heating coil 188 is inserted in, hole that heating coil 190 is inserted in, heating element holders of Backus Annotated Figure 30, and analogous upper heating element holders of Backus Annotated Figure 30] is provided, and that heating elements (6) [heat coils 188 and 190] are releasably connected to the machine frame (1) via connection devices (8).  
Paragraph 299 teaches that the engagement mechanism is the same for Figures 30 and 31 as for Figures 26-28. As such, the latch control maintains the control box by preventing them from being released. Because the heating elements are connected to the machine frame, the heating elements are connected and held in place at the upper heating element holders via the latch mechanism.

Regarding claim 24, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
the at least one upper heating element holder (7) [hole that heating coil 188 is inserted in and/or analogous upper heating element holders of Backus Annotated Figure 30] is arranged above the endless conveyor (2).  
Figure 31 shows that heat coil 188 is arranged above the cooking surface of the oven. In Reinhart modified with Backus, the heat coils 188 and 190 would have been placed above and beneath the conveyor respectively similarly to how the heat coils are positioned in Figure 31 of Backus.

Regarding claim 25, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
the baking oven comprises a second heating element holder (25) [hole that heating coil 190 is inserted in and heating element holders of Backus Annotated Figure 30], and the at least one heating element (6) [heat coil 188 or 190] is connectable to the machine frame (1), at the first heating element holder (14) or at the second heating element holder (25) via the connection device (15).  
Paragraph 299 teaches that the engagement mechanism is the same for Figures 30 and 31 as for Figures 26-28. As such, the latch control maintains the control box by preventing them from being released. Because the heating elements are connected to the machine frame, the heating elements are connected and held in place at the heating element holders via the latch mechanism. Heat coil 188 is connected to the hole which heating coil 188 is inserted in and heat coil 190 is connected to the hole which heating coil 188 is inserted in.

Regarding claim 26, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
the baking oven comprises a second heating element holder (25) [hole that heating coil 190 is inserted in or heating element holders of Backus Annotated Figure 30], and at least one additional heating element holder (26) [other of hole that heating coil 190 is inserted in or heating element holders of Backus Annotated Figure 30], and the at least one heating element (6) is connectable to the machine frame at the first heating element holder (14), at the second heating element holder (25), or at the at least one additional heating element holder (26) via the connection device (15).  
Heating coil 188 is connectable to hole that heating coil 188 is inserted in. Heating coil 190 is connectable to hole that heating coil 190 is inserted in and heating element holders of Backus Annotated Figure 30. Heat coil 188 is connected to the hole which heating coil 188 is inserted in.

Regarding claim 27, Reinhart as modified teaches the baking oven according to claim 16.
Backus further teaches:
the at least one heating element (6) is configured as a gas-powered radiant burner.  


Regarding claim 35, Reinhart teaches a baking oven for producing baked edible products, [Figures 1a and 2a] comprising: an elongated machine frame (1) [Figures 1a and 2a; upper oven chamber cover 14 and lateral oven chamber covers 15]; an endless conveyor (2) [endless conveyor 1]; a baking chamber (4) [baking chamber 3] including a heating arrangement (5) [Figure 3a; plurality of heaters 16] having at least one heating element (6) [heater 16] for supplying thermal energy to the baking chamber (4) [Paragraph 56; baking takes place in baking chamber after tongs are closed]; multiple openable and closable baking tongs (3) [Paragraph 117; folding device for baking tongs 2 for opening and closing said baking tongs] arranged in series and provided in the elongated machine frame (1) along the endless conveyor (2) [Figures 6 and 7], said tongs, one after the other, arranged to proceed through a baking mass application area for applying a baking mass to an opened baking tong (3) [Paragraph 51; dough loading device 5 fills baking tong with filling mass], a closing area for closing the baking tongs (3) [Paragraph 56; baking tongs are firmly closed], the baking chamber (4) [baking chamber 3] for baking the baked products in the closed baking tongs (3) [Paragraph 56; baking takes place in baking chamber after tongs are closed], in which the heating arrangement (5) [Figure 3a; plurality of heaters 16] heats the baking tongs (3) [Figure 3b; baking tongs 2] located inside the baking chamber (4) [Figure 1A; baking chamber 3],
Figure 3a shows an enlarged section along line III of Figure 1a which is cuts across the baking chamber 3 [Paragraph 40]. Paragraph 56 teaches that the baking process takes place in the baking chamber. While not directly stated that the heater heats the baking tongs, it is well known in the art that baking requires heat and it is logical to assume that the heater provides the heat needed for baking.
an opening area for opening the baking tongs (3) [Paragraph 117; folding device for opening the baking tongs arranged in front of the product removal station], and a baked product removal area [Figure 1B; area where product removal device 7 is located] for removing the baked products from the opened baking tongs (3) [Figure 9 Paragraph 49; product removal device 7 removes the product 42];
Paragraph 9 shows open baking tongs 2 and the product removal device 7 removing product 42 from the opened baking tongs.
the baking chamber (4) is surrounded by a housing (9) [Figure 3A; upper oven chamber cover 14 and side oven compartment cover],
Baking chamber 3 is surrounded by upper oven chamber cover 14 and side oven chamber covers 15.
Reinhart fails to teach:
at least one upper heating element holder (7) on which the at least one heating element (6) is releasably connected to the machine frame (1) via a connection device (8); the housing (9) having an opening (11) in the area of the upper heating element holder (7) that is closable by a removable lid (10), and the opening (11) is at least partly covered by the at least one heating element (6).
Backus teaches a rotisserie oven, wherein:
	at least one upper heating element holder (7) [hole 90 and latch hole 84 as well supports of Backus Annotated Figure 30] on which the at least one heating element (6) [Figure 26; heat coil 30] is releasably connected to the machine frame (1) [oven cabinet 20] via a connection device (8) [Paragraph 261; latch control button 76, latch tab 80, and holes 84,90];
Latch tab 80 is inserted through latch hole 84.
and 8/11PUC-009a housing (9) [Figure 20; cabinet 20] surrounding the baking chamber (4) [inside of cabinet 20], the housing (9) [cabinet 20] having an opening (11) [Figure 25; hole 90] in the area of the upper heating element holder (7) [heat coil 30 of control box 22 is inserted into hole 90] that is closable by a removable lid (10) [control box 22 acts as the removable lid], and the opening (11) [hole 90] is at least partly covered by the at least one heating element (6) [Paragraph 261; heating coil 30 is inserted into and maintained in hole 90 and thus is covered by the heating coil].

    PNG
    media_image1.png
    430
    734
    media_image1.png
    Greyscale

Backus Annotated Figure 30; some of the heating element holders of preferred embodiment are indicated
Furthermore, figures 30 and 31 of Backus teach of another embodiment of detachable heating components using equivalent means of connection as taught above [Paragraph 299] wherein two sets of heat coils are inserted into the oven cabinet 20 parallel to bottom of the cabinet.
While the heating element holders of Backus Annotated Figure 30 are not upper heating element holders. It would been obvious to one of ordinary skill in the art to also have those same heating element holders support the heat coils that exist out of sight directly next to the top of the cabinet 192. Figure 31 and Paragraph 298 do not indicate there being any difference between heat coils 188 and 190 other than location and having mere duplication of parts has no patentable significance unless a new and unexpected results is produced. MPEP 2144VI.B.
.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhart (WO 2014111511 A1), in view of Backus (US 20040144260 A1) and in further view of Khanania (US 20130259997 A1).
Regarding claim 28, Reinhart as modified teaches the baking oven according to claim 16.
Reinhart fails to teach:
the at least one heating element (6) is configured as a downwardly directed gas-powered radiant burner.
Khanania teaches a conveyor oven, wherein:
A plurality of IR burners capable of directing radiant heat in a directional manner [Paragraph 36] are used emit radiant heat downward onto an upper belt [Paragraph 37].
Said IR burners are gas-fueled [Paragraph 31] 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Reinhart to incorporate the teachings of Khanania and substitute the heat coils for the gas-powered IR burners capable of directing radiant heat in a downwardly directional manner. Paragraph 257 of Backus teaches that other suitable heaters may be used with the detachable invention included gas fired heaters. A gas-powered IR burner is a known gas fired heater in the art and one of ordinary skill in the art would be capable of performing said substitution with predicable results.

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart (WO 2014111511 A1), in view of Backus (US 20040144260 A1) and in further view of GAUTHIER (US 4363955 A) and GVOZDJAK (US 3458686 A).
Regarding claim 29, Reinhart as modified teaches the baking oven according to claim 16.
Reinhart fails to teach:
the baking oven comprises a first lower heating element holder (14) on which a lower heating element (6) is releasably connected to the machine frame (1) via a guiding device (15), wherein the guiding device (15) has at least one guiding rail (16) and at least one guiding element (17) which is movable along the guiding rail (16).  
Gauthier teaches a conveyor oven, wherein:
the baking oven comprises a first lower heating element holder (14) [drawer 27] on which a lower heating element (6) [two series of infrared radiation emitting tubes 24] is releasably connected to the machine frame (1) via a guiding device (15) [Column 2 Lines 63-68; mounted in a drawer and drawer is mounted to oven 10], wherein the guiding device (15) [drawer 27 and guides 29] has at least one guiding rail (16) [Figure 1; lateral slide-guides 29].
See 112f above for claim interpretation of “guiding device”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Reinhart to incorporate the teachings of Gauthier and substitute the bottom heating coil with a drawer mounted with infrared radiation emitting tubes. Both the bottom infrared radiation emitting tubes taught by Gauthier and the bottom heating coil taught by Reinhart are intended to heat the product from the bottom side. Thus, one of ordinary skill in the art would be capable of performing said substitution with predicable results.
Reinhart modified with Gauthier fails to teach:
at least one guiding element (17) which is movable along the guiding rail (16).  
Gvozdjak teaches a food heating device, wherein:
Food container assembly 30 contain at least one guiding element (17) [undersurface roller 48 and 49] which is movable along the guiding rail (16) [laterally extending rail sections 46 and 47].  
See 112f above for claim interpretation of “guiding element”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Reinhart to incorporate the teachings of Gauthier and substitute the lateral slide-guides with a guiding device which uses undersurface rollers which move along laterally extending rail sections. Both the lateral side-guides and the undersurface rollers with the rail sections are capable of transversely moving a drawer. One of ordinary skill in the art would be capable of performing said substitution with predicable results.

Regarding claim 30, Reinhart as modified teaches the baking oven according to claim 29.
Gauthier further teaches:
the guiding device (15) [drawer 27 and guides 29] is configured as a drawer for the guided insertion and removal of the lower heating element (6) [infrared radiation emitting tubes] into the baking oven or from the baking oven.
The infrared radiation emitting tubes are mounted in drawer 27. The purpose of drawers is to store objects and for them to be drawn out of the device in question. As such, it would be logical to assume that the infrared radiation emitting tubes would be capable of being inserted and removed from the oven when the drawer itself is brought in and out of the oven respectively. 

Regarding claim 31, Reinhart as modified teaches the baking oven according to claim 29.
Gvozdjak further teaches:
wherein the guiding device comprises at least two guiding elements (17) [Figure 1; rollers 48 and 49], and the guiding elements (17) are configured as rotatably mounted rollers [rollers 48 and 49].  

Regarding claim 32, Reinhart as modified teaches the baking oven according to claim 29.
Gauthier further teaches:
the guiding device (15) [drawer 27 and guides 29] comprises two guiding rails (16) [Figure 3; lateral slide-guides 29] that are parallel to one another [Figure 3] and the guiding rails (16) and/or one insertion direction (19) is/are transverse to the direction of longitudinal extent (24) of the elongated machine frame (1) and transverse to the direction of movement of the baking tongs (3) provided along the endless conveyor (2) [Figure 3; Column 2 Lines 63-68].
As can be seen in Figure 1, the direction of the guiding rails and insertion direction are both transverse with the direction of the loaves 17 (analogous to the baking tongs in Reinhart as modified)

Regarding claim 33, Reinhart as modified teaches the baking oven according to claim 16.
See 112b rejection above. Treated as dependent upon claim 29.
Gauthier further teaches:
the at least one heating element (6) [infrared radiation emitting tubes 24] is connectable to the machine frame (1) [oven 10], at the first lower heating element holder (14) [first lower heating element holder; drawer 27], or at the second lower heating element holder (25) via the guiding device (15) [drawer 27 and guides 29].  
Claim interpretation for “or”
a second lower heating element holder (25), the MPEP teaches that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144VI.B.
As the heating element could be connectable at the top drawer or the bottom drawer, merely duplicating the bottom drawer would not introduce any patentable significance. 

Regarding claim 34, Reinhart as modified teaches the baking oven according to claim 16.
See 112b rejection above. Treated as dependent upon claim 29.
Gauthier further teaches:
at least one heating element (6) [infrared radiation emitting tubes 24] is connectable to the machine frame (1) [oven 10] at the first lower heating element holder (14) [first lower heating element holder; drawer 27], at the second lower heating element holder (25) or at the at least one additional lower heating element holder (26), via the guiding device (15) [drawer 27 and guides 29].  
Claim interpretation for “or”
While Guathier does not directly teach a second lower heating element holder (25) or one additional lower heating element holder (26), the MPEP teaches that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144VI.B.
As the heating element could be connectable at the top drawer or the bottom drawer, merely duplicating the bottom drawer would not introduce any patentable significance. 


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./               Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761